Citation Nr: 1713239	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  13-05 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from May 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In March 2014, the Veteran testified at a Travel Board hearing.  A transcript of the hearing is of record and has been reviewed.

The Board previously remanded this matter for additional development in April 2014.  The Board finds that the AOJ complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998)


FINDING OF FACT

The evidence is in equipoise as to whether hepatitis C is related to active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, hepatitis C was incurred during active service. 38 U.S. C .A. §§ 1110, 5107 (West 2014); 38  C .F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hepatitis C.  He asserts that hepatitis is related to risk factors that he had in service.

Service connection may be established under 38 C.F.R. § 3.303 (b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303 (b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303 (b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Hepatitis is not listed as a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) does not apply. 

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The one-year presumption does not apply to this case as hepatitis is not listed in 38 C.F.R. 
§ 3.309(a).

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Board notes that a Veteran may not be service connected for a disorder resulting from his own willful misconduct, including the abuse of drugs.  See 38 U.S.C.A. § 105 (a); 38 C.F.R. §§ 3.1 (m), 3.301.

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; 
(d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See M21-1, III.iv.4.l.2.e. 

Regarding immunization with a jet air gun injector, information in M21-1 indicates that despite the lack of any scientific evidence to document transmission of the Hepatitis C virus with air gun injectors, it is biologically possible.  A medical report linking hepatitis to air gun injectors must include a full discussion of all potential modes of transmission and a rationale as to why the examiner believes the air gun injector was the source for the hepatitis infection.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

At the Board hearing, the Veteran testified that he was exposed to hepatitis C risk factors in service.  The Veteran testified that he did not have any hepatitis risk factors prior to service.  He testified that his risk factors during service included air gun inoculations, sharing razors, and sexual activity.  He testified that he was treated for a sexually transmitted disease during service.  

The Veteran had active service from May 1968 to May 1969.  Service treatment records are negative for any findings of hepatitis C.  A May 1969 entry shows that the Veteran tested positive for gonococcal infection.  Service treatment records show that the Veteran received several inoculations in service.  

Private medical records dated in August 2004 reflect a clinical diagnosis of hepatitis C.

Treatment records from the Washington Department of Corrections reflect treatment of hepatitis C.  A February 2009 entry in the treatment records shows that the Veteran reported a social history of brief intravenous drug use and unprotected sex.

In a March 2012 statement, the Veteran noted that he received inoculations in service.  The Veteran stated that the inoculation guns were not cleaned between inoculations.  

A VA treatment records dated in December 2012 reflects that the Veteran reported that he had tried intravenous drugs.  He reported that he had been clean from all drugs for 16 years.

The Veteran had a VA examination in July 2014.  The examiner noted that records showed that the Veteran reported to the hepatology clinic in May 2014 with hepatitis C and cirrhosis.  He had been treated in prison in 2010, but treatment was discontinued because his viral level was high.   It was stated that it was unclear when and where his hepatitis was acquired.  He was incarcerated from 1977 to 2012.  The record noted that he did not have a prior history of drug abuse or blood transfusions, but records suggested that he did do this.  It was further noted that VA records dated in 2011 and 2012 suggested that the Veteran drank alcohol and used amphetamines.  The examiner noted that the transcript of the hearing noted air gun inoculations and sexual activity in service.   The Veteran also described sharing toiletries with his buddies.

The examiner noted that the weight of the medical evidence does not support that sharing a razor blade or a toothbrush is a risk factor for the development of  hepatitis C infection.   The examiner noted that the weight of the medical evidence does support that hepatitis C may be transmitted by sexual activity, although this occurs much less efficiently than with other sexually transmitted viruses.  The examiner noted that the weight of the medical evidence does support that hepatitis C can be transmitted by intravenous drug use.  The examiner noted that some studies show that 60 percent of intravenous drug users are positive for hepatitis C.  

The examiner noted that the Veteran has known sexual activity in service based on a positive stain for gonorrhea.  The Veteran also had a  history of polysubstance abuse, including the use of intravenous drugs.  The examiner opined that, given the relative risk of contracting infection with hepatitis C virus due to sexual activity versus due to the use of intravenous drugs, it is far more likely that drug use in prison is the etiology of the Veteran's infection.  

There is evidence of high-risk sexual activity in service, which is a medically recognized risk factor for hepatitis C.  The Veteran also reported an additional risk factor sharing razors.  There is no evidence that hepatitis C is related to willful misconduct in service.  Post-service medical records noted a history of intravenous drug use, but other records show that a history of drug use was denied.  There is a documented risk factor during service that does not constitute willful misconduct, which the examiner has related to the current hepatitis C diagnosis.  Given the foregoing and resolving reasonable doubt in the Veteran's favor, service connection for hepatitis C is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition of the claim for service connection for hepatitis C, all notification and development actions needed to fairly adjudicate the claim have been accomplished.




ORDER

Service connection for hepatitis C is granted.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


